Exhibit 10.13

 



CHANGE IN TERMS AGREEMENT

 

Original Principal:  $1,250,000.00 Loan Date:   October 21, 2010

Effective date of this Agreement:

September 15, 2015

Borrower: PCS Link, Inc. Lender:  California United Bank        

 

DESCRIPTION OF EXISTING INDEBTEDNESS: ORIGINAL PROMISSORY NOTE DATED OCTOBER 21,
2010 AS EXTENDED AND RENEWED FROM TIME TO TIME, INCLUDING BUT NOT LIMITED TO THE
EXECUTION OF A PROMISSORY NOTE DATED MAY 28, 2013, IN THE AMOUNT OF ONE MILLION
TWO HUNDRED FIFTY THOUSAND DOLLARS ($1,250,000.00) (“CUB RLOC”) EXECUTED AND
DELIVERED TO CALIFORNIA UNITED BANK (“LENDER”) AND AMENDED FROM TIME TO TIME
THEREAFTER.

 

COLLATERAL: SECURITY AGREEMENT DATED OCTOBER 21, 2010, AND UCC-1 FINANCING
STATEMENT

 

RECITALS:

 

A.As of the date of this Agreement, the outstanding principal balance on the CUB
RLOC is Eight Hundred Seventy Six Thousand Two Hundred Fifty Dollars and 34/100
($876,250.34);

 

B.Borrower has requested that Lender and creditors Opus Bank (“Opus”) and Colgan
Financial Group (“CFG”) agree to modify the terms of outstanding loans to
Borrower, and to forbear on certain terms and conditions which will be set forth
in this Change in Terms Agreement, and in documentation entered into
substantially concurrently herewith between Borrower and Opus, and Borrower and
CFG, respectively;

 

C.Lender has agreed to the modified terms requested by Borrower, and agreed to
by Opus and CFG, as creditors of Borrower. Lender’s consent is conditioned upon
Opus and CFG modifying the terms of their respective loans to Borrower, on the
terms and conditions agreed to by the parties; and

 

D.Borrower covenanted and hereby reaffirms that except as excused or modified by
Opus and Borrower, it shall be and remain in compliance with the covenants,
conditions and terms of the Opus line of credit, as amended from time to time,
that it shall not enter into any further amendment of the Opus line of credit
without the prior written consent of CUB, which consent shall not be
unreasonably withheld.

 

DESCRIPTION OF CHANGE IN TERMS:

 

1.The Recitals above are true and correct, and incorporated as though fully set
forth herein.

 

2.The Maturity Date of the CUB RLOC is hereby extended to April 15, 2016.
Borrower agrees to pay to Lender all remaining principal, interest, fees and
costs owed on the CUB RLOC, no later than the Maturity Date.

 

3.Payments of interest on the CUB RLOC shall be paid to Lender by Borrower on
the following terms and conditions:

 

a.Commencing September 1, 2015 and continuing on the 1st day of each successive
month until the Maturity Date, Borrower shall pay the interest accrued from and
after August 1, 2015 on the CUB RLOC; and

 

b.Interest accrued through July 31, 2015 shall be payable at the Maturity Date,
provided however that the payment of such interest shall be accelerated and
become due and payable in the event that (i) Borrower raises, in the aggregate,
an additional $2,000,000.00 in working capital from and after the date of this
Agreement, and (ii) Borrower is in compliance or has been excused from
compliance with the cash projections prepared by Borrower and provided to Opus
substantially contemporaneously with this Agreement.

 




 

 

 

4.Lender waives prior events of default by Borrower.

 

5.Commencing upon execution of this Change in Terms Agreement, Borrower shall
provide to Lender all weekly or other periodic reports that are provided to
Opus.

 

6.Concurrently with the execution of this Agreement, Greenwood Hall, Inc.
(“Greenwood Hall”), which is the sole shareholder in Borrower, shall enter into
documents with Lender sufficient to grant Lender warrants equal to one-percent
(1%) of the outstanding common stock of Greenwood Hall at an exercise price of
$1.04/share (collectively the “Warrants”). The Warrants shall be evidenced by a
Warrant to Purchase Common Stock of Greenwood Hall, Inc. The Warrants are being
granted by Greenwood Hall to provide further financial inducement for Lender to
enter into this Agreement.

 

7.This Agreement shall become effective upon completion of all of the following:

 

a.Mutual execution by the undersigned; and

 

b.Receipt by Lender of the executed documentation between Borrower and Opus
Bank, and between Borrower and CFG, in form acceptable to Lender, providing,
among other things, (i) for an extension of the maturity date of the Opus line
of credit to April 15, 2016, (ii) that there shall be no further advances from
Opus; and (iii) that there shall be no payment made to CFG except that
interest-only payments at half the current note rate may be made to CFG in the
event that Borrower raises, in the aggregate, an additional $2,000,000.00 in
working capital from and after the date of this Agreement, and is in compliance
with the cash projections prepared by Borrower and provided to Opus
substantially contemporaneously with this Agreement.

 

CONTINUING VALIDITY: Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s) remain unchanged and in full force and effect. All
funds previously disbursed were disbursed in conformity with the CUB RLOC and
related documents. Consent by Lender to this Agreement does not waive Lender’s
right to strict performance of the obligation(s) as changed nor obligate Lender
to make any future change in terms. Nothing in this Agreement will constitute a
satisfaction of the obligation(s). It is the intention of the Lender to retain
as liable parties all makers and endorsers of the original obligation(s),
including accommodation parties, unless a party is expressly released by Lender
in writing. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT AND AGREES TO ALL TERMS AND CONDITIONS OF THE AGREEMENT.

 

Borrower: PCS Link, Inc. dba Greenwood & Hall

 

By:_____________________________

/s/ John R. Hall, III

Chief Executive Officer

Lender: California United Bank

 

By: _______________________________

/s/ Leticia F. Hernandez

Vice President

 

 

Agreed and accepted as to the grant of Warrants as set forth in paragraph 6
above:

 

Greenwood & Hall, Inc.

 

By:_____________________________

Name:

Title:

 



